Citation Nr: 0312596	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  02-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right foot 
disorder other than pes planus and plantar fascia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty service from August 
1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000, rating decision of the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO) that, inter alia, denied the veteran's 
claims of entitlement to service connection for a right hip 
disorder and service connection for a right foot disorder 
other than pes planus and plantar fascia.  

In February 2003, the Board undertook additional development 
on the issues considered herein pursuant to authority granted 
by 38 C.F.R. § 19.9 (2002).  As noted below, additional 
evidence was produced as a result of that development, and 
that evidence has been associated with the claims file.  


REMAND

In October 2002, the RO issued a supplemental statement of 
the case pertinent to the issues considered now under 
consideration on appeal.  Subsequent to the issuance of that 
supplemental statement of the case, additional medical 
evidence, in the form of a VA podiatric examination report, 
dated October 21, 2002, was submitted to the RO and 
associated with the claims file.  This evidence appears to be 
relevant to the issues on appeal.  Neither the appellant nor 
his representative have provided a waiver of the initial 
review of that evidence by the RO prior to its submission for 
review to the Board.  Since the additional evidence in 
question is neither duplicative of other evidence nor 
irrelevant, and since a supplemental statement of the case 
pertaining to that evidence was not issued, this evidence 
must be referred back to the RO.  38 C.F.R. § 20.1304 (2002).  
Accordingly, this case must be remanded to the RO so that the 
RO may consider the additional evidence noted above.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to the October 2002 VA examination report that 
was submitted to the RO, the claims file contains a March 
2003 VA orthopedic and podiatric report of an examination 
that was conducted pursuant to the Board development that had 
been undertaken pursuant to authority granted by 38 C.F.R. 
§ 19.9.  Since the October 2002 VA examination report must be 
referred back to the RO for review, and since the RO has not 
considered the March 2003 VA examination report, that 
evidence will also be referred for such review.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
veteran's claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) is completed.

2.  The RO must review the claims file, 
including all of the evidence associated 
with the claims file subsequent to the 
October 2002 supplemental statement of the 
case, and ensure that all requested 
development has been completed.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


